UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended March 31, 2016. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number: 333-194748 HotApp International Inc. (Exact name of registrant in its charter) Delaware 47-4742558 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 4800 Montgomery Lane, Suite 210, Bethesda MD (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 202.524.6869 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding May 15, 2016 Common Stock, $0.001 par value per share 5,909,687 shares TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 SIGNATURES 19 2 PART IFINANCIAL INFORMATION ITEM 1.INTERIM FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flow for the three months ended March 31, 2016 and 2015 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 3 HOTAPP INTERNATIONAL INC CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2016 (UNAUDITED) AND DECEMBER 31, 2015 3/31/16 12/31/15 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Deposits TOTAL CURRENT ASSETS Fixed assets, net Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.0001 par value, 15,000,000 shares authorized, 13,800,000 issued and outstanding Common stock, $.0001 par value, 500,000,000 shares authorized, 5,909,687 shares issued and outstanding, as of March 31, 2016 and December 31, 2015, respectively Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 HOTAPP INTERNATIONAL INC CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three months Ended March 31, Operating expenses: Research and product development $ $ Sales and marketing ) Depreciation General and administrative Total operating expenses Loss from operations ) ) Other expenses: Interest expense ) Foreign exchange gain Total other income (expenses) ) ) Loss before taxes ) ) Income tax provision Net loss applicable to common shareholders $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted Comprehensive Income Loss: Net loss $ ) $ ) Foreign currency translation gain (loss) ) Total comprehensive loss $ ) $ ) The accompanying notes to the consolidated financial statements are an integral part of these statements. 5 HOTAPP INTERNATIONAL INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Foreign exchange gain ) Change in operating assets and liabilities: Prepaid expenses ) ) Accounts payable and accrued expenses ) Accrued taxes payable ) Security deposit and other assets 0 Net cash used in operating activities $ ) $ ) CASH FLOW FROM INVESTING ACTIVITIES: Acquisition of fixed assets ) ) Net cash used in investing activities $ ) $ ) CASH FLOW FROM FINANCING ACTIVITIES: Repayment of shareholder loan ) Net cash (used in) provided by financing activities $ $ ) NET INCREASE (DECREASE) IN CASH ) ) Effects of exchange rates on cash ) ) CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $
